IN 'I`HE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JASON SIMMONS, §
Plaintiff, §
v. § Case No. 3:15-CV-01700~S~BT
RAY JACKSON, et al., §
Defendants. §

ORDER ACCEPTING FINDINGS CONCLUSIONS AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

The Court has under consideration the Findings, Ccnclusions, and
Rccommcndation of Unitcd Statcs Magistrate Judge Rebecca Rutherford dated
November 7, 2018. The Court has reviewed the Findings, Conclusions, and
Recommendation for plain errcr. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation cf the United States Magistrate Judgc.

SO ()RDERED, this Q#“? gd”ay of LJ--~ , 2018.

/<Lcw\__

KAREN GREN schLER
UNITED sTATEs DISTRICT JUDGE

 

 

